DETAILED ACTION
Claims 1, 5, 15, 18 – 19, & 22- 24 are allowed.

Examiner’s Comment/Note
The filing date for the pending claims is accorded as 03/15/2016. This is so because only the instant application 15/070,234 (figs. 24- 26 & 95- 100 and associated texts) provide adequate written support for each and every elements of the independent claims 1 & 15. Please note none of the CIP parent applications or other provisional and non-provisional parent applications disclose features of the figs. 95- 100 &¶¶ 0201- 0239 of the instant application, including the feature to loosen the lace with the tensioning device based on the received “prompting gesture” and “information from the angular velocity sensor”. Put differently, none of the parent applications discloses loosen the lace via a tensioning device based on the commands from the controlling unit in response to detection of the heel double tap as claimed. Please refer to the attached interview summary (PTO-413) with applicant’s attorney for additional details. 
Therefore, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nathan D. Ellefson (#65,481) on 03/11/2021. The claims 1 & 15 of this application has been amended as follows: 

1.	(Currently Amendment) A method for controlling a tensioning device used for tightening a lace laced through apertures of an upper of a first article of footwear, comprising:	receiving, with a control unit of the first article of footwear, information from a contact sensor positioned proximate an internal void of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer;	entering, with the control unit, an enabled mode when the information from the contact sensor corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear;	while in the enabled mode, receiving information from an angular velocity sensor in the first a second article of footwear configured to sense an angular velocity of at least one of an upper and a sole structure of the second first article of footwear different than the first article of footwear, the information communicated directly to the first article of footwear from the second article of footwear; and	controlling, with a control unit of the first article of footwear, the tensioning device of the first article of footwear in response to detection, from the information from the angular velocity sensor,  of a heel double tap by the a second article of footwear, footwear different than the first article of footwear wherein the tensioning device  in response to detecting the heel double tap includes rotating the reel member with the motor to tighten or loosen the lace.

15.	(Currently Amendment) An article of footwear, comprising:	an upper and a sole structure;	a lace extending across at least one region of the upper and through an aperture of the upper;	a tensioning device including a reel member and a motor, wherein a portion of the lace is engaged by the reel member so that the lace can be wound and unwound from the reel member;	a contact sensor and an angular velocity sensor each configured to detect a movement of at least one of the upper and the sole structure, the contact sensor positioned proximate an internal void of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer;	a control unit, the control unit configured to:	receive information from the contact sensor;	enter an enabled mode when the information from the contact sensor corresponds to a prompting gesture indicative of a presence of the foot in the article of a second the first article of footwear different than the first article of footwear, the angular velocity sensor configured to sense an angular velocity of at least one of an upper and a sole structure of the second first article of footwear, the information received by the first article of footwear directly from the second article of footwear; and	control the tensioning device in response to detection, from the information from the angular velocity sensor,  of a heel double tap by a second article of footwear different than the article of footwear to loosen the lace. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
1) Examiner concurs with applicant’s arguments of pages 5- 6 filed on 2020/11/13.
2) Newly discovered Capra et al. (US 20140257156 A1) teaches motorized controlling of lace on a spool/reel member ([0056- 0057]).
3) Newly discovered Beers (US 20140082963 A1) teaches a system and method of a tensioning device [“motorized tensioning system 160”] loosening the lace of footwear 100 based on user’s providing inputs via the software buttons 191- 194 of an external device 170 (figs. 31- 34, [0117-0118]) as discussed during the interview (please see the attached interview summary). 
heel double tap by a second article of footwear different than the first article of footwear” to loosen the lace as claimed.
4) prior cited Nurse et al. (US 20110199393 A1) teaches various gestures received from the angular and contact sensors of the footwear including using heel double tap [“foot actions or gestures… a heel double tap motion, a toe double tap motion”] by a second article of footwear different than the first article of footwear to control software buttons/cursor of an user interface/GUI of an external device for various control actions such as to cause increase or decrease playback volume ([0033, 0073], figs. 12-13).
Therefore, the prior art in a proper combination of (Beers and Nurse) at best may teach or suggest using the heel double tap gesture of a second footwear to loosen the lace of a first footwear via causing to press software buttons of a GUI of the external device (Beers figs. 31- 32 shows software buttons). 
However, the prior art does not teach or suggest allowing directly controlling (without using the intermediary external portable device) to loosen the lace of the first footwear based on detection of the heel double tap gesture from the second footwear as required by the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115